      Case 1:18-cv-00048-LTS-SLC Document 118 Filed 03/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 P. CHRISTOPHER LEARY,

                        Plaintiff,                    Case No. 1:18-cv-00048-LTS-SLC

                        v.                            STIPULATION OF DISMISSAL
                                                      WITH PREJUDICE
 WAFRA INVESTMENT ADVISORY
 GROUP, INC. and FAWAZ AL-MUBARAKI,

                        Defendants.


       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys
for Plaintiff P. Christopher Leary and Defendants Waffa Investment Advisory Group, Inc. (d/b/a
Waffa Inc.) and Fawaz Al-Mubaraki, that all claims in this action are dismissed with prejudice
pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Each party shall bear its own legal
fees and costs.



Dated: March‘d, 2020

VLADECK, RASKIN & CLARK P.C.                 PAUL, WEISS, RIFKIND, WHARTON
                                             & GARRISON LLP


Debra L. Raskin                              Martin Flumenbaum
Thomas Bellifemine                           Brette Tannenbaum
565 Fifth Avenue, 9th Floor                  1285 Avenue of the Americas
New York, New York 10017                     New York, New York 10019
(212) 403-7300                               (212)373-3000
draskin@vladeck. com                         mflumenbaum@paulweiss.com
tbellifemine@vladeck.com                     btannenbaum@paulweiss. com
Attorneys for Plaintiff                      Attorneys for Defendants
